PER CURIAM
Defendant appeals from a judgment for plaintiffs on claims for negligence and inverse condemnation. It challenges only the judgment on the claim for inverse condemnation, asserting that, although its actions were negligent, they did not constitute a taking of plaintiffs’ property. We agree. Vokoun v. City of Lake Oswego, 169 Or App 31, 36-40, 7 P3d 608 (2000). Because the jury’s verdict on the negligence claim supports the full amount of damages in the judgment, the effect of our conclusion is to reverse the award of attorney fees, which was based solely on the inverse condemnation claim.
Award of attorney fees reversed; otherwise affirmed.